FILED
                            NOT FOR PUBLICATION                             APR 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10364

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00378-RLH

  v.
                                                 MEMORANDUM*
STEPHEN ROBERT BULL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Court Judges.

       Stephen Robert Bull appeals from the district court’s judgment and

challenges the 14-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bull contends that his sentence is substantively unreasonable in light of the

mitigating factors he presented to the district court. The district court did not abuse

its discretion in imposing Bull’s sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including Bull’s

repeated violations of supervised release. See Gall, 552 U.S. at 51; United States

v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      AFFIRMED.




                                           2                                    14-10364